ROY L. RICHTER, Presiding Judge.
Donald L. Queen (“Movant”) appeals the motion court’s denial of his petition to reopen Movant’s post-conviction relief motion proceedings.
I. BACKGROUND
Movant was sentenced to fifty years imprisonment following conviction by a jury of first-degree burglary, attempted first-degree arson, three counts of first degree assault, and one count of first-degree tampering. Movant filed a Rule 29.15 motion for post-conviction relief which the motion court denied without evidentiary hearing. Choosing not to appeal this denial, Movant filed a petition to reopen his post-convietion relief motion proceedings. On April 7, 2006, Appellant’s motion was overruled via a docket entry. Movant appeals.
II. DISCUSSION
A final judgment is a prerequisite to appellate review. Belger v. State, 202 S.W.3d 96, 96 (Mo.App. E.D.2006). We must strictly enforce the requirements of Rule 74.01(a). Id. Rule 74.01(a) dictates that a judgment is final when it is written, signed by the judge, denominated “judgment” or “decree” and filed. See Rule 71.01(a). Here, the docket entry overruling Movant’s petition fails to include any of these requirements. The ruling from which Movant appeals is not a final judgment. Consequently, we do not have jurisdiction to hear this appeal.
III. CONCLUSION
This appeal is dismissed without prejudice for lack of jurisdiction.
KATHIANNE KNAUP CRANE and SHERRI B. SULLIVAN, JJ., Concur.